t c memo united_states tax_court roy eliason and margaret eliason petitioners v commissioner of internal revenue respondent docket no 12748-o0ol filed date roy eliason and margaret eliason pro sese james a kutten for respondent memorandum findings_of_fact and opinion swift judge this matter is before us on petitioners’ petition for review under sec_6330 of respondent’s appeals_office determination to proceed with collection by way of levy unless otherwise indicated all section references are to the internal_revenue_code as applicable to the years in issue hereinafter references to petitioner in the singular are to petitioner roy eliason findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in o'fallon missouri petitioners’ undisputed and unpaid federal_income_tax liabilities including penalties and interest as of date total dollar_figure for and dollar_figure for on date respondent mailed to petitioners a notice_of_intent_to_levy and a notice of petitioners’ right to a collection hearing with respondent’s appeals_office relating to petitioners’ income_tax liabilities for and on date respondent received from petitioners a request for a collection hearing with respondent’s appeals_office on date in connection with the above request by petitioners for a collection hearing petitioners submitted to respondent’s appeals_office a financial statement showing with respect to petitioners’ monthly income and expenses a net_income of dollar_figure after adjustments were made by respondent’s appeals_office increasing the amount of petitioners’ monthly expenses respondent’s appeals_office reduced petitioners’ net_income to dollar_figure or dollar_figure less than that reflected on petitioners’ financial statement that was submitted to respondent petitioners’ financial statement and respondent’s appeals_office adjustments reflected petitioners’ total monthly income and expenses as follows monthly amounts as reflected as adjusted by petitioners by respondent income salaries - roy eliason sdollar_figure sdollar_figure salaries - margaret eliason big_number big_number pension - roy eliason big_number big_number pension - margaret eliason total income dollar_figure dollar_figure expenses national standard expenses sdollar_figure sdollar_figure housing and utilities big_number big_number transportation health care taxes income and fica big_number life_insurance total expenses dollar_figure dollar_figure net_income dollar_figure sec_912 on date in connection with petitioners’ collection hearing petitioner participated in a telephone conference with respondent’s appeals_office during the telephone conference based on the dollar_figure difference between petitioners’ monthly income and expenses as reflected in the above calculations as adjusted by respondent respondent’s appeals_office proposed that petitioners make monthly payments to respondent of dollar_figure q4e- in a letter of date respondent’s appeals_office confirmed to petitioners the proposed payment plan of dollar_figure per month and requested that petitioners respond before date with any additional financial information that may differ from the information already provided petitioners did not provide to respondent’s appeals_office any additional financial information petitioners did not offer to respondent’s appeals_office any alternatives to collection other than an indefinite postponement for the due dates of the proposed installment payments and petitioners did not accept the above proposed payment plan of dollar_figure per month on date respondent’s appeals_office issued to petitioners separate notices of determination sustaining respondent’s proposed levy collection action during and before respondent’s appeals_office issued to petitioners the above notices of determination petitioners received dollar_figure in insurance proceeds relating to an automobile accident and petitioners used the dollar_figure as a downpayment on a new home petitioners did not use any portion of the dollar_figure to make a payment on their and federal_income_tax liabilities herein petitioners assert that it was an abuse_of_discretion for respondent’s representative to propose that petitioners agree to a payment plan of dollar_figure per month to - - fail to take into consideration additional medical_expenses that were not disclosed to respondent’s appeals_office in connection with petitioners’ collection hearing and the possibility of a future reduction in petitioners’ income and to proceed with collection by way of levy based on the above stated reasons in an amended petition petitioners ask this court for a reduction in past due taxes opinion under sec_6330 where a taxpayer’s underlying tax_liability is not at issue we generally review a determination of respondent’s appeals_office concerning collection for an abuse_of_discretion 114_tc_604 under that standard of review we generally consider only matters that were raised by the taxpayer or otherwise brought to the attention of respondent’s appeals_office at or in connection with the appeals_office hearing 118_tc_488 based on the limited information available to respondent’s appeals_office the payment plan of dollar_figure per month proposed by respondent’s appeals_office to petitioners in connection with petitioners’ collection hearing did not constitute an abuse_of_discretion the proposed payment plan of dollar_figure per month was based on a financial analysis performed by respondent’s appeals -- - office of petitioners’ monthly income and expenses using among other things the financial information provided by petitioners moreover based on the dollar_figure in insurance proceeds that petitioners received in before respondent’s appeals_office made its determination petitioners had the ability to pay a significant portion of their outstanding income_tax liabilities for and a total of dollar_figure including interest to date with regard to alleged financial hardship raised by petitioners for the first time in an amended petition namely additional medical_expenses and the possibility of a future reduction in income because petitioners did not raise such matter until the filing of their amended petition in january of it did not constitute an abuse_of_discretion for respondent’s appeals_office to fail to consider such matter in making the determination to proceed with collection see magana v commissioner supra generally consideration by respondent of matters not presented to respondent’s appeals_office until after a collection hearing and after the issuance by respondent’s appeals_office of its notice_of_determination would be within respondent’s discretion under sec_6330 and would not be reviewable by this court sec_6330 d h conf rept pincite 1998_3_cb_1020 sec_301_6330-1 q a-h1 and h2 proced admin regs - j- we hold that respondent’s appeals_office did not abuse its discretion and respondent may proceed with the proposed collection by way of levy decision will be entered for respondent
